DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to correspondence filed on 08/01/2022.
Claims 1-4, 6-13, 15 and 18-25 are pending.  Claims 5, 14, 16-17 and 26 are canceled.
The previous rejection of claims 1-4, 6-13, 15, 18, 21-25 and under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.
  Allowable Subject Matter
Claims 1-4, 6-13, 15 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-4, 6-13, 15 and 18-25, the claims have been amended to include the previously allowable subject matter of claim 17; the closest prior art Majcher (US 2016/0304794) discloses a heavy hydrocarbon feedstock conversion process comprising: 
contacting a mixture of residual petroleum fraction (intermediate fossil) along with a residual fraction originating from the direct liquefaction of lignocellulosic biomass (lignocellulosic liquid stream) (see paragraph 0030) with a solvent of greater than or equal to C2, preferably C2 to C9 in a extraction zone, obtaining an extract stream with solvent (DAO fraction) and a stream of raffinate with solvent (residual asphalt stream), in which the extraction if a deasphalting unit (selective deasphalting zone) (See paragraph 0050, 0061, 0066, 0067, 0100-0102); 
sending the extract with solvent to a separation section and obtaining a deasphalted oil comprising solvent free carbon of renewable origin i.e. component of the lignocellulosic liquid stream and recovered solvent (see paragraph 0077-0078), and wherein the solvent is utilized in a concentration of 1/1 to 10/1, expressed in liters/kg of an apolar + polar solvent mixture, wherein the proportion of polar solvent to apolar solvent range from 0.1 % to 99.9 % (see paragraph 0058 and 0064);
Majcher further discloses recycling the deasphalted oil fraction back to hydroconversion reactor (see paragraph 0095-0096).
Therefore, Majcher discloses a portion of the claimed invention, however, does not suggest or teach one of ordinary skill in the art to modify the process by sending the deasphalted oil fraction to a fluidized catalytic reactor operating at the process conditions as claimed.  
Consequently, it is the Examiner position that the claimed invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771                                                                                                                                                                                                        
/Randy Boyer/
Primary Examiner, Art Unit 1771